Citation Nr: 0700118	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In May 2006, the veteran testified at a Board 
hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

In the instant case, the veteran attributes his PTSD to an 
assault that occurred in service.  His service medical 
records contain his report of being attacked by three men in 
September 1960 outside of a bowling alley where he was struck 
in the face.  They show that he reported to a medical 
facility the day after the attack complaining of chewing 
difficulty and pain in the right-temporomandibular area.  He 
also complained of pain in the left jaw.  X-rays revealed a 
fracture, compound, body of the mandible, left side area of 
tooth number 18 and condyle right.  Treatment included 
reduction of fracture mandible, closed by insertion of inter-
maxillary wires; and labial maxillary Erich arch bar, lingual 
mandibular acrylic splint and inter-maxillary elastic 
traction inserted.  

As is evident from above, there is a documented inservice 
stressor and there is also evidence in the claims file that 
establishes a diagnosis of PTSD.  Thus, the focus of this 
claim is on the third element required for service connection 
for PTSD, i.e., a link, established by medical evidence, 
between current symptoms and an in-service stressor.

In addition to the assault described above, the evidence 
shows that the veteran experienced other stressful incidents 
pre and post service, including the death of his mother at 
age 15, the death of his 21 month old adopted son in a fire, 
the death of his first wife due to illness, a truck accident 
in 1995 causing head injuries, and a tire truck explosion in 
1996 also causing injuries.  

A July 2003 VA examination report notes that the veteran 
stopped working in 1995 following the truck accident and 
began receiving "100% disability pension from social 
security for PTSD."  In view of the outstanding SSA records 
identified above and the likely relevance that such records 
may have to this appeal, an attempt should be made to obtain 
them prior to deciding this appeal.  See 38 U.S.C.A. 
§ 5103A(b)(3); see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

While the Board regrets that remand of this matter will 
further delay a final decision on appeal, the Board finds 
that a remand is necessary to ensure that all due process 
requirements are met.  Accordingly, this case is hereby 
REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, to 
include affording the veteran a new VA 
psychiatric examination, the RO should 
review the record and determine if the 
issue on appeal can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

